     Case 2:19-cv-00005-TOR     ECF No. 190   filed 06/21/21     PageID.6829 Page 1 of 12




 1   Colin M. Downes
                                                                FILED IN THE
     (admitted pro hac vice)                                U.S. DISTRICT COURT
                                                      EASTERN DISTRICT OF WASHINGTON
 2   BLOCK & LEVITON LLP
     1735 20th Street NW                               Jun 21, 2021
 3   Washington, DC 20009                                  SEAN F. MCAVOY, CLERK

     Telephone: (202) 734-7046
 4   colin@blockleviton.com

 5   Attorneys for Plaintiff & the Class

 6

 7                      UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
 8
      CASEY CLARKSON,
 9
                        Plaintiff,                  No. 2:19-CV-005-TOR
10
       v.                                       PLAINTIFF’S NOTICE OF
11                                                     APPEAL
      ALASKA AIRLINES, INC, and
12    HORIZON AIR INDUSTRIES,
      INC.,
13
                        Defendants
14

15

16

17

18

19

20

21   PLAINTIFF’S NOTICE OF APPEAL

22
     Case 2:19-cv-00005-TOR     ECF No. 190    filed 06/21/21   PageID.6830 Page 2 of 12




 1         Plaintiff Casey Clarkson hereby gives notice that he does appeal to the

 2   United States Court of Appeals for the Ninth Circuit from the final judgment

 3   entered in this action on May 24, 2021 and all parts thereof.

 4         Pursuant to Circuit Rule 3-1, Plaintiff gives notice to the Clerk of Court that

 5   Appellant raises causes of actions under the Uniformed Services Employment and

 6   Reemployment Rights Act and is thus exempt from paying both the filing fee and

 7   the appellate docket fee. 38 U.S.C. § 4323(h)(1).

 8         Pursuant to Circuit Rule 3-2(b), Plaintiff has attached a Representation

 9   Statement identifying all parties to the action along with the names, addresses, and

10   telephone numbers of their counsel as Exhibit 1.

11

12

13

14

15

16

17

18

19

20

21
     PLAINTIFF’S NOTICE OF APPEAL - 2
22
     Case 2:19-cv-00005-TOR   ECF No. 190   filed 06/21/21   PageID.6831 Page 3 of 12



 1 Dated June 21, 2021            Respectfully submitted,

 2                                /s/ Colin M. Downes
                                  Colin M. Downes
 3                                (admitted pro hac vice)
                                  R. Joseph Barton
 4                                (admitted pro hac vice)
                                  BLOCK & LEVITON LLP
 5                                1735 20th Street NW
                                  Washington, DC 20009
 6                                Telephone: (202) 734-7046
                                  Facsimile: (617) 507-6020
 7                                jbarton@blockleviton.com
                                  colin@blockleviton.com
 8
                                  Vincent Cheng
 9                                (admitted pro hac vice)
                                  BLOCK & LEVITON LLP
10                                100 Pine St., Suite 1250
                                  San Francisco, CA 94111
11                                Telephone: (415) 968-8999
                                  Facsimile: (617) 507-6020
12                                vincent@blockesq.com

13                                Michael J. Scimone
                                  (admitted pro hac vice)
14                                OUTTEN & GOLDEN LLP
                                  685 Third Avenue 25th Floor
15                                New York, NY 10017
                                  Tel: (212) 245-1000
16                                mscimone@outtengolden.com

17                                Hannah Cole-Chu
                                  (admitted pro hac vice)
18                                OUTTEN & GOLDEN LLP
                                  601 Massachusetts Avenue NW
19                                Second Floor West Suite
                                  Washington, DC 20001
20                                Telephone: (202) 847-4400
                                  Facsimile: (202) 847-4410
21                                hcoleschu@outtengolden.com


     PLAINTIFF’S NOTICE OF APPEAL - 3
     Case 2:19-cv-00005-TOR   ECF No. 190   filed 06/21/21   PageID.6832 Page 4 of 12



 1                                Peter Romer-Friedman
                                  (admitted pro hac vice)
 2                                GUPTA WESSLER PLLC
                                  1900 L Street, NW, Suite 312
 3                                Washington, DC 20036
                                  Tel: (202) 888-1741
 4                                peter@guptawessler.com

 5                                Matthew Z. Crotty (WSBA #39284)
                                  CROTTY & SON LAW FIRM, PLLC
 6                                905 W. Riverside Ave., Suite 404
                                  Spokane, WA 99201
 7                                Telephone: (509) 850-7011
                                  matt@crottyandson.com
 8
                                  /s/ Thomas G. Jarrard
 9                                Thomas G. Jarrard (WSBA #39774)
                                  LAW OFFICE OF THOMAS JARRARD, PLLC
10                                1020 N. Washington St.
                                  Spokane, WA 99201
11                                Telephone: (425) 239-7290
                                  tjarrard@att.net
12
                                  Attorneys for Plaintiff and the Class
13

14

15

16

17

18

19

20

21


     PLAINTIFF’S NOTICE OF APPEAL - 4
     Case 2:19-cv-00005-TOR    ECF No. 190    filed 06/21/21   PageID.6833 Page 5 of 12



 1                            CERTIFICATE OF SERVICE

 2        I certify that on June 21, 2021, I caused the foregoing Plaintiff’s Notice of

 3 Appeal to be electronically filed with the Clerk of the Court using the CM/ECF

 4 system, which sent notification of such filing to the all counsel of record.

 5

 6                                   /s/ Colin M. Downes
                                     Colin M. Downes
 7                                   (admitted pro hac vice)
                                     BLOCK & LEVITON LLP
 8                                   1735 20th Street NW
                                     Washington, DC 20009
 9                                   Telephone: (202) 734-7046
                                     colin@blockleviton.com
10

11

12

13

14

15

16

17

18

19

20

21


     PLAINTIFF’S NOTICE OF APPEAL - 5
Case 2:19-cv-00005-TOR   ECF No. 190   filed 06/21/21   PageID.6834 Page 6 of 12




                         Exhibit 1
     Case 2:19-cv-00005-TOR     ECF No. 190   filed 06/21/21   PageID.6835 Page 7 of 12




 1   Colin M. Downes
     (admitted pro hac vice)
 2   BLOCK & LEVITON LLP
     1735 20th Street NW
 3   Washington, DC 20009
     Telephone: (202) 734-7046
 4   colin@blockleviton.com

 5   Attorneys for Plaintiff & the Class

 6

 7                      UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
 8
      CASEY CLARKSON,
 9
                        Plaintiff,                  No. 2:19-CV-005-TOR
10
       v.                                             PLAINTIFF’S
11                                                  REPRESENTATION
      ALASKA AIRLINES, INC, and                       STATEMENT
12    HORIZON AIR INDUSTRIES,
      INC.,
13
                        Defendants
14

15

16

17

18

19

20

21   PLAINTIFF’S REPRESENTATION STATEMENT

22
     Case 2:19-cv-00005-TOR      ECF No. 190    filed 06/21/21   PageID.6836 Page 8 of 12




 1         The undersigned represents Casey Clarkson, Plaintiff and Appellant in this

 2   matter. The following is a list of all the parties to the action and information

 3   regarding their counsel. See Fed. R. App. P. 12(b); Ninth Circuit Rule 3-2(b).

 4                                 Plaintiff Casey Clarkson

 5                                     R. Joseph Barton
                                    (admitted pro hac vice)
 6                                     Colin M. Downes
                                    (admitted pro hac vice)
 7                                BLOCK & LEVITON LLP
                                     1735 20th Street NW
 8                                  Washington, DC 20009
                                  Telephone: (202) 734-7046
 9                                Facsimile: (617) 507-6020
                                  jbarton@blockleviton.com
10                                 colin@blockleviton.com

11                                      Vincent Cheng
                                    (admitted pro hac vice)
12                                BLOCK & LEVITON LLP
                                    100 Pine St., Suite 1250
13                                 San Francisco, CA 94111
                                  Telephone: (415) 968-8999
14                                Facsimile: (617) 507-6020
                                    vincent@blockesq.com
15
                                     Michael J. Scimone
16                                 (admitted pro hac vice)
                                 OUTTEN & GOLDEN LLP
17                              685 Third Avenue 25th Floor
                                    New York, NY 10017
18                                   Tel: (212) 245-1000
                                mscimone@outtengolden.com
19

20

21
     PLAINTIFF’S REPRESENTATION STATEMENT - 2
22
     Case 2:19-cv-00005-TOR   ECF No. 190   filed 06/21/21   PageID.6837 Page 9 of 12



 1                                   Hannah Cole-Chu
                                   (admitted pro hac vice)
 2                              OUTTEN & GOLDEN LLP
                              601 Massachusetts Avenue NW
 3                                Second Floor West Suite
                                  Washington, DC 20001
 4                              Telephone: (202) 847-4400
                                 Facsimile: (202) 847-4410
 5                             hcoleschu@outtengolden.com

 6                               Peter Romer-Friedman
                                 (admitted pro hac vice)
 7                             GUPTA WESSLER PLLC
                              1900 L Street, NW, Suite 312
 8                               Washington, DC 20036
                                   Tel: (202) 888-1741
 9                              peter@guptawessler.com

10                        Matthew Z. Crotty (WSBA #39284)
                         CROTTY & SON LAW FIRM, PLLC
11                         905 W. Riverside Ave., Suite 404
                                 Spokane, WA 99201
12                            Telephone: (509) 850-7011
                               matt@crottyandson.com
13
                        Thomas G. Jarrard (WSBA #39774)
14                 LAW OFFICE OF THOMAS G. JARRARD, PLLC
                            1020 N. Washington St.
15                            Spokane, WA 99201
                           Telephone: (425) 239-7290
16                              tjarrard@att.net

17

18

19

20

21


     PLAINTIFF’S REPRESENTATION STATEMENT - 3
     Case 2:19-cv-00005-TOR    ECF No. 190   filed 06/21/21   PageID.6838 Page 10 of 12



 1         Defendants Alaska Airlines, Inc. and Horizon Air Industries, Inc.

 2                                  Mark W. Robertson
                                  (admitted pro hac vice)
 3                                   Anton Metlitsky
                                  (admitted pro hac vice)
 4                                  Charles J. Mahoney
                                  (admitted pro hac vice)
 5                             O’MELVENY & MYERS LLP
                                      7 Times Square
 6                                 New York, NY 10036
                                    Tel: (212) 326-2000
 7                                 Fax: (212) 326-2061
                                  mrobertson@omm.com
 8                                ametlitsky@omm.com
                                  cmahoney@omm.com
 9
                                     M. Tristan Morales
10                                 (admitted pro hac vice)
                               O’MELVENY & MYERS LLP
11                                  1625 Eye Street, NW
                                   Washington, DC 20006
12                                   Tel: (202) 383-5300
                                    Fax: (202) 383-5414
13                                  tmorales@omm.com
                              Kathryn S. Rosen, WSBA #29465
14                              Davis Wright Tremaine LLP
                                 920 5th Avenue, Ste. 3300
15                                Seattle, WA 98104-1610
                                     Tel: (206) 622-3150
16                                  Fax: (206) 757-7700

17                         Steven W. Fogg, WSBA No. 23528
                          Lucio Maldonado, WSBA No. 54279
18                                  Corr Cronin LLP
                            1001 Fourth Avenue, Suite 3900
19                              Seattle, WA 98154-1051
                                 (206) 625-8600 Phone
20                                 (206) 625-0900 Fax
                                 sfogg@corrcronin.com
21                            lmaldonado@corrcronin.com


     PLAINTIFF’S REPRESENTATION STATEMENT - 4
     Case 2:19-cv-00005-TOR   ECF No. 190   filed 06/21/21   PageID.6839 Page 11 of 12



 1 Dated June 21, 2021             Respectfully submitted,

 2                                 /s/ Colin M. Downes
                                   Colin M. Downes
 3                                 (admitted pro hac vice)
                                   R. Joseph Barton
 4                                 (admitted pro hac vice)
                                   BLOCK & LEVITON LLP
 5                                 1735 20th Street NW
                                   Washington, DC 20009
 6                                 Telephone: (202) 734-7046
                                   Facsimile: (617) 507-6020
 7                                 jbarton@blockleviton.com
                                   colin@blockleviton.com
 8
                                   Vincent Cheng
 9                                 (admitted pro hac vice)
                                   BLOCK & LEVITON LLP
10                                 100 Pine St., Suite 1250
                                   San Francisco, CA 94111
11                                 Telephone: (415) 968-8999
                                   Facsimile: (617) 507-6020
12                                 vincent@blockesq.com

13                                 Michael J. Scimone
                                   (admitted pro hac vice)
14                                 OUTTEN & GOLDEN LLP
                                   685 Third Avenue 25th Floor
15                                 New York, NY 10017
                                   Tel: (212) 245-1000
16                                 mscimone@outtengolden.com

17                                 Hannah Cole-Chu
                                   (admitted pro hac vice)
18                                 OUTTEN & GOLDEN LLP
                                   601 Massachusetts Avenue NW
19                                 Second Floor West Suite
                                   Washington, DC 20001
20                                 Telephone: (202) 847-4400
                                   Facsimile: (202) 847-4410
21                                 hcoleschu@outtengolden.com


     PLAINTIFF’S REPRESENTATION STATEMENT - 5
     Case 2:19-cv-00005-TOR   ECF No. 190   filed 06/21/21   PageID.6840 Page 12 of 12



 1                                 Peter Romer-Friedman
                                   (admitted pro hac vice)
 2                                 GUPTA WESSLER PLLC
                                   1900 L Street, NW, Suite 312
 3                                 Washington, DC 20036
                                   Tel: (202) 888-1741
 4                                 peter@guptawessler.com

 5                                 Matthew Z. Crotty (WSBA #39284)
                                   CROTTY & SON LAW FIRM, PLLC
 6                                 905 W. Riverside Ave., Suite 404
                                   Spokane, WA 99201
 7                                 Telephone: (509) 850-7011
                                   matt@crottyandson.com
 8
                                   Thomas G. Jarrard (WSBA #39774)
 9                                 LAW OFFICE OF THOMAS JARRARD, PLLC
                                   1020 N. Washington St.
10                                 Spokane, WA 99201
                                   Telephone: (425) 239-7290
11                                 Facsimile: (509) 326-2932
                                   tjarrard@att.net
12
                                   Attorneys for Plaintiff and the Class
13

14

15

16

17

18

19

20

21


     PLAINTIFF’S REPRESENTATION STATEMENT - 6
